ORDER
PER CURIAM.
Douglas Mager appeals from the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. In his motion, Mr. Mager sought to vacate his convictions for burglary in the first degree, section 569.160, RSMo 1994, assault in the second degree, section 565.060, RSMo 1994, armed criminal action, section 571.015, RSMo 1994, and concurrent sentences of five, five, and three years imprisonment, respectively. He claims on appeal that the motion court clearly erred in denying his motion because trial counsel was ineffective for failing to: (1) adequately examine defense witness Pam Bertrand about prior inconsistent statements made by State’s witness Sharon Geiger and (2) object to certain statements made by the prosecutor during her closing argument. The judgment of the motion court is affirmed. Rule 84.16(b).